Order entered June 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00436-CV

    THE JAGO TIMES GROUP PUBLICATIONS, LLC AND RAJA A. KHANZADA,
                             Appellants

                                                 V.

                                 ANWER CHUGTAI, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-09353

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated April 29, 2019, we notified

the Dallas County District Clerk that the clerk’s record was past due and directed the Dallas

County District Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has

not been filed.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record or (2) written verification that appellant Raja

A. Khanzada has been found not entitled to proceed without payment of costs. We notify

appellants that if we receive verification the clerk’s record has not been paid for or that

arrangements to pay for the clerk’s record have not been made and that Raja A. Khanzada has
not been found entitled to proceed without payment of costs, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order to:


       Felicia Pitre
       Dallas County District Clerk

       All parties


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE